UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                               No. 14-1582


ERIC FLORES,

                Petitioner,

          v.

UNITED STATES DEPARTMENT OF EDUCATION, Attorney Rhonda
Jackson; UNITED STATES DEPARTMENT OF JUSTICE, United States
Attorney General,

                Respondents.



On Petition    for    Review   of   an   Order    of   the   Department   of
Education.


Submitted:   July 18, 2014                       Decided:    August 21, 2014


Before WILKINSON and GREGORY, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Petition denied in part and dismissed in part by unpublished per
curiam opinion.


Eric Flores, Petitioner Pro Se. Dennis John Dimsey, Christopher
Chen-Hsin Wang, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                  Eric    Flores     has    filed        a   self-styled    petition      for

review       of      an     agency     order,         alleging        discrimination      and

retaliation by certain members of the faculty and administration

of the University of Texas at El Paso (“UTEP”) and that the

United      States        Department       of    Education      (“Department”)      did   not

properly review and investigate his claims of discrimination and

retaliation,             thereby    preventing           the    issuance    of     sanctions

against the faculty members for their alleged failures to comply

with Title VI of the Civil Rights Act of 1964 (“the Act”),

42 U.S.C. §§ 2000d to 2000d-7 (2012).                          Flores seeks an order (1)

prohibiting the UTEP faculty members from retaliating against

him;        (2)     directing        the        Deputy       Assistant     Secretary      for

Enforcement of the Department to impose sanctions against UTEP

and the UTEP faculty members; (3) admonishing an investigative

attorney with the Department’s Office for Civil Rights (“OCR”)

in Dallas, Texas, for her alleged failure to comply with Title

VI     of    the     Act;     and    (4)        referring       his   complaints    to    the

Department of Justice.                 Flores also seeks review of the OCR’s

dismissal of his complaints of discrimination and retaliation.

Respondents move to dismiss the petition for review.                             We deny in

part and dismiss in part the petition for review.

                  Although Flores’ petition is styled as a petition for

review of an agency order, Flores’ requests for relief take the

                                                  2
form of a writ of mandamus or a writ of prohibition.                  Writs of

mandamus and prohibition are drastic remedies to be used only in

extraordinary circumstances.           Kerr v. U.S. Dist. Court, 426 U.S.

394, 402 (1976) (writ of mandamus); In re Vargas, 723 F.2d 1461,

1468 (10th Cir. 1983) (writ of prohibition).                Relief under these

writs is available only when the party seeking relief shows that

his   right     to      relief     “is      clear       and      indisputable,”

United States v. Moussaoui, 333 F.3d 509, 517 (4th Cir. 2003)

(internal quotation marks omitted), and that he has “no other

adequate means to attain the relief he desires.”                  Allied Chem.

Corp. v. Daiflon, Inc., 449 U.S. 33, 35 (1980).                     The relief

Flores seeks is not available by way of mandamus or prohibition.

We therefore grant leave to proceed in forma pauperis and deny

this portion of the petition for review.

            Flores also seeks review of the OCR’s dismissal of his

complaints of retaliation and discrimination.                 In the motion to

dismiss the petition for review, Respondents argue that we lack

jurisdiction to review the OCR’s dismissal decision.

            “Federal   courts    are    courts   of    limited    jurisdiction”

possessing    “only    that   power     authorized     by     Constitution   and

statute.”    Robb Evans & Assocs., LLC v. Holibaugh, 609 F.3d 359,

362 (4th Cir. 2010) (internal quotation marks omitted).                      The

burden of establishing subject matter jurisdiction in this court

is on Flores, the party asserting it.            Id.     Contrary to Flores’

                                        3
assertions, the regulations implementing Title VI of the Act on

which       he    relies,    34    C.F.R.     Pt.    100   (2013),    do    not    confer

jurisdiction on this court to review dismissals by the OCR of

complaints of discrimination and retaliation, and jurisdiction

cannot       be     based    on    the   provisions        of   the     Administrative

Procedure Act, 5 U.S.C. §§ 701-06 (2012).                       Further, insofar as

Flores      relies     on   Rule    15   of    the    Federal   Rules      of   Appellate

Procedure as a basis for jurisdiction, the rule does not confer

appellate jurisdiction but, rather, addresses the procedures to

be utilized in reviewing agency orders where a court of appeals

is authorized by statute to review final agency determinations,

Dillard v. U.S. Dep’t of Hous. & Urban Dev., 548 F.2d 1142, 1143

(4th Cir. 1977) (per curiam), an authorization that is lacking

in this case.              We thus lack jurisdiction to review the OCR’s

decision to dismiss Flores’ complaints and grant Respondents’

motion to dismiss this portion of the petition for review. *

                  Accordingly, we deny in part and dismiss in part the

petition for review.              We dispense with oral argument because the

facts       and    legal    contentions       are    adequately   presented       in   the




        *
       Insofar as Flores also may be seeking review of the OCR’s
denial of his administrative appeal, we conclude we lack
jurisdiction to review that decision for the same reasons we
lack jurisdiction to review the OCR’s dismissal decision.



                                               4
materials   before   this   court   and   argument   would   not   aid   the

decisional process.

                                                PETITION DENIED IN PART
                                                  AND DISMISSED IN PART




                                    5